OPINION — AG — ** NEW MEDIA — PHOTOGRAPHING — PRISONERS ** (1) THE NEWS MEDIA CAN BE REQUIRED TO OBTAIN PERMISSION OR CLEARANCE FROM PRISON OFFICIALS BEFORE PHOTOGRAPHING INMATES WITHIN ANY CORRECTIONAL FACILITY SO THAT THE OFFICIALS MAY DETERMINE IN A NEUTRAL FASHION IF THE DEPARTMENT OF CORRECTIONS'S POLICIES APPLY TO THE INMATE IN QUESTION. (2) THE DEPARTMENT OF CORRECTIONS' POLICIES DO NOT REQUIRE THE NEWS MEDIA TO OBTAIN THE PERMISSION OF PRISON OFFICIALS BEFORE PHOTOGRAPHING INMATES WHEN THE INMATES ARE AWAY FROM PRISON FACILITIES AND NOT ON STATE PROPERTY. (DEPARTMENT OF CORRECTIONS, PRISONS, NEWSPAPERS, PICTURES, RULES AND REGULATIONS, SECURITY, MEDIA ACCESS CITE: 57 O.S. 507 [57-507](B) (SUSAN TALBOT)